Serial Number: 16/927454     Attorney's Docket #:27268US04
Filing Date: 7/13/2020;					
Applicant: Nicholls et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s Pre-Amendment filed 7/13/2020 has been acknowledged.

Applicant’s Supplemental Pre-Amendment filed 2/21/2021 has been acknowledged. 

Claims 1-31 have been cancelled.

Priority
This application is a continuation of U.S. patent application Ser. No. 16/373357, filed on April 2, 2019, now U.S. Patent # 10,714,408, which is a continuation of 15/663,024, filed on July 28, 2017, now U.S. Patent # 10,347,562, which is a continuation of U.S. patent application Ser. No. 13/398,646, filed Feb.16, 2012, now U.S. Patent # 9,721,872, which claims priority to and claims the benefits of U.S. Provisional Application No. 61/444,306, filed on Feb. 18, 2011.

Specification
The disclosure is objected to because of the following informalities: Applicant’s related application information should be updated.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 32-51 are rejected on the ground of nonstatutory double patenting over claims 1-21 of U. S. Patent No. 10,714,408 B2 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Both the application and the patent claims similar structures.   The patent claims a package comprising: a substrate comprising a upper substrate side; 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first plurality of wires laterally displaced from a first lateral component side of the electronic component, each of the first plurality of wires comprising a first upper wire end and a first lower wire end, the first lower wire end of each of the first plurality of wires coupled to the upper substrate side in claim 32; the first plurality of wires is arranged in a row at the first lateral component side in claim 33; the row of the first plurality of wires is parallel to the first lateral component side in claim 34; a second plurality of wires laterally displaced from a second lateral component side of the electronic component, each of the second plurality of wires comprising a second upper wire end and a second lower wire end, the second lower wire end of each of the second plurality of wires coupled to the upper substrate side, and the second upper wire end of each of the second plurality of wires exposed from the upper package body side of the package body in claim 35; wherein the first upper wire end of each of the first plurality of wires is coplanar with the upper package body side in claim 36; an upper conductor coupled to the first upper wire end of each of the first plurality of wires in claim 37;  wherein the substrate comprises a trace at the upper substrate side, the first lower wire end of each of the first plurality of wires coupled to the trace in claim 38; wherein at least a portion of each of the first plurality of wires is coated with a metal in claim 40; an upper conductive layer coupled to the first upper wire end of each of the first plurality of wires in claim 41; a first row of wires laterally displaced from a first lateral component side of the electronic component, each of the first row of wires comprising a first upper wire end and a first lower wire end, the first lower wire end of each of the first row of wires coupled to the upper substrate  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 32-51 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In regards to claim 32, it is unclear and confusing to what is meant by “a first plurality of wires laterally displaced from a first lateral component side of the electronic component, each of the first plurality of wires comprising a first upper wire end and a first lower wire end, the first lower wire end of each of the first plurality of wires coupled to the upper substrate side.”   Where is this shown in the drawing and detailed in the specification?   Applicant’s figure 9 show the structure of 902 as a wire in that figure and figure 3 show a wire of 302 in that figure.  Where is the plurality of wires shown and detailed?
In regards to claim 35, it is unclear and confusing to what is meant by “a second plurality of wires laterally displaced from a second lateral component side of the electronic component, each of the second plurality of wires comprising a second upper 
In regards to claim 42, it is unclear and confusing to what is meant by “a first row of wires laterally displaced from a first lateral component side of the electronic component, each of the first row of wires comprising a first upper wire end and a first lower wire end, the first lower wire end of each of the first row of wires coupled to the upper substrate side; a second row of wires laterally displaced from a second lateral component side of the electronic component, each of the second row of wires comprising a second upper wire end and a second lower wire end, the second lower wire end of each of the second row of wires coupled to the upper substrate side; and a package body enclosing the first row of wires, the second row of wires, and the electronic component, the package body comprising a bottom package body side facing the substrate and top package body side facing away from the substrate, the first upper wire end of each of the first row of wires and the second upper wire end of each of the second row of wires exposed from the top package body side of the package body.”  Where is this shown in the drawing and detailed in the specification?   Applicant’s figure 9 show the structure of 902 as a wire in that figure and figure 3 show a wire of 302 in that figure.  Where is the plurality of wires shown and detailed?
In regards to claim 49, it is unclear and confusing to what is meant by “providing a plurality of wires laterally displaced from a lateral component side of the electronic component, each of the plurality of wires comprising an upper wire end and a lower wire end, the lower wire end of each of the plurality of wires coupled to the upper substrate side.”  Where is this shown in the drawing and detailed in the specification?   Applicant’s figure 9 show the structure of 902 as a wire in that figure and figure 3 show a wire of 302 in that figure.  Where is the plurality of wires shown and detailed?


Allowable Subject Matter
	Claims 32-51 appear to contain allowable subject matter and may be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112 and to include all of the limitations of the base claim and any intervening claims.  Any such indication as to the allowability of these claims is reserved until which time a suitable response is filed.


REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
As to independent claim 32, the prior art of record fails to show the combination recited in any of the claims. Kim et al. (figures 1-24G ) specifically figure 20E show an electronic package comprising: a substrate 1310 comprising an upper substrate side (top of 1310); an electronic component 110 comprising an upper component side (top of 110), a lower component side (bottom of 110), and lateral component sides (sides of 110), the lower component side (bottom of 110) coupled to the upper substrate side (top of 1310); a first plurality of wires 130 laterally displaced from a first lateral component side (side of 110) of the electronic component 110, each of the first plurality of wires 130 comprising a first upper wire end (topmost portion of 130) and a first lower wire end (lowermost portion of 130), the first lower wire end (lowermost portion of 130) of each of the first plurality of wires 130 coupled to the upper substrate side (top of 1310); and a package body 140 enclosing the first plurality of wires 130 and the electronic component 110, the package body 140 comprising a lower package body side (bottom portion of 140) facing the substrate 1310 and an upper package body side (topmost portion of 140) facing away from the substrate 1310.   In particular, the prior art of record fails to show or collectively teach the first upper wire end (topmost portion of 130) of each of the first plurality of wires 130 exposed from the upper (topmost portion of 140) of the package body 140.  In particular, the prior art of record fails to show or collectively teach the first upper wire end of each of the first row of wires and the second upper wire end of each of the second row of wires exposed from the top package body side of the package body in claim 42. In particular, the prior art of record fails to show or collectively teach the upper wire end of each of the plurality of wires exposed from the upper package body side of the package body in claim 49.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










1/12/2022
/Alexander O Williams/
Primary Examiner, Art Unit 2826